Exhibit 10.40

 

OGE ENERGY CORP.

EXECUTIVE OFFICER COMPENSATION

 

Executive Compensation

 

In December 2008, the Compensation Committee (the “Committee”) of the OGE Energy
Corp. board of directors took actions setting executives’ salaries, target
amount of annual bonus awards and target amounts of long-term compensation
awards for 2009. Executive compensation was set by the Committee after
consideration of, among other things, individual performance and market-based
data on compensation for executives with similar duties. Payouts of 2009 annual
bonus targets and long-term awards are dependent on achievement of specified
corporate goals that will be established by the Committee at a subsequent
meeting, and no officer is assured of any payout.

 

Salary

 

The Committee established the base salaries for its senior executive group. The
salaries for 2009 for the current OGE Energy officers who are expected to be
named in the Summary Compensation Table in OGE Energy’s 2009 Proxy Statement
(the “Named Executive Officers”) are as follows:

 

Named Executive Officer

2009 Base Salary

 

 

Peter B. Delaney, Chairman and Chief Executive Officer

$775,000

Scott Forbes, Controller, Chief Accounting Officer and Interim Chief Financial
Officer

$229,500

Danny P. Harris, Senior Vice President and Chief Operating Officer

$510,000

E. Keith Mitchell, Senior Vice President and Chief Operating Officer – Enogex
LLC

$293,500

Paul L. Renfrow, Vice President, Public Affairs

$228,000

 

Establishment of 2009 Annual Incentive Awards

 

As stated above, at its December 2008 meeting, the Committee approved the target
amount of annual incentive awards, expressed as a percentage of salary, with the
officer having the ability, depending upon achievement of the 2009 corporate
goals to be set by the Committee at a subsequent meeting, to receive from 0
percent to 150 percent of such targeted amount. For 2009, the targeted amount
was 85 percent of salary for Mr. Delaney and ranged from 35 percent to 70
percent of salary for the other Named Executive Officers.

 

Establishment of Long-Term Awards

 

At its December 2008 meeting, the Committee also approved the level of target
long-term incentive awards, expressed as a percentage of salary, with the
officer having the ability to receive from 0 percent to 200 percent of such
targeted amount at the end of a three-year performance period depending upon
achievement of the corporate goals to be set by the Committee at a subsequent
meeting. For 2009, the targeted amount was 225 percent of salary for Mr. Delaney
and ranged from 65 percent to 170 percent for the other Named Executive
Officers.

 

Other Benefits

 

Retirement Benefits. Virtually all of our employees, including executive
officers, are eligible to participate in our pension plan and supplemental
restoration plan that enables participants, including executive officers, to
receive the same benefits that they would have received under our pension plan
in the absence of limitations imposed by the Federal tax laws. In addition, a
Supplemental Executive Retirement Plan (the “SERP”), which was adopted in 1993,
offers supplemental pension benefits to specified lateral hires. Mr. Delaney is
the only executive officer who participates in the SERP. Mr. Delaney’s
participation in the SERP was the result of arms-length bargaining between Mr.
Delaney and the Company at the time of his hire in April 2002 as Executive Vice
President of the Company.

 

Almost all employees of the Company, including executive officers, also are
eligible to participate in our tax-qualified defined contribution savings plan
(the “Retirement Savings Plan”). Under the Retirement Savings Plan, participants
may contribute between two percent and 19 percent of their compensation.
Participants may designate, at their discretion, all or any portion of their
contributions as: (i) a before-tax contribution under Section 401(k) of the
Internal Revenue Code subject to the limitations thereof; or (ii) a contribution
made on an after-tax basis. In addition, participants age 50 or older

 

1

 



 

--------------------------------------------------------------------------------

may make as a before-tax contribution certain “catch-up” contributions as
permitted under the Internal Revenue Code. The Company will match (other than
the “catch-up contributions”), depending upon the participant’s years of service
and date of employment, 50 percent, 75 percent or 100 percent of the first six
percent of compensation contributed. Participants’ contributions are fully
vested and non-forfeitable. The Company match contributions vest over a
three-year period. After two years of service, participants become 20 percent
vested in their Company contribution account and become fully vested on
completing three years of service. In addition, participants fully vest when
they are eligible for normal or early retirement under the Company’s pension
plan, in the event of their termination due to death or permanent disability or
upon attainment of age 65 while employed by the Company or its affiliates.

 

The Company has a nonqualified deferred compensation plan that allows key
employees, including all executive officers, to defer compensation above
government limitations on 401(k) contributions that apply to the Company’s
qualified Retirement Savings Plan and to defer taxation on all earnings on
compensation deferred into the plan. Under the terms of the nonqualified
deferred compensation plan, participants have the opportunity to elect to defer
each year up to 70% of their base salary and up to 100% of their bonus.

 

The Company matches deferrals to make up for any match lost in the Retirement
Savings Plan because of deferrals to the deferred compensation plan, and to
allow for a match on that portion of the first 6% of total compensation deferred
that exceeds the limits allowed in the Retirement Savings Plan. Matching credits
vest based on years of service, with full vesting after six years or, if
earlier, on retirement, disability, death, a change in control of the Company or
termination of the plan.

 

Deferrals, plus any Company match, are credited to a special recordkeeping
account in the participant’s name. Earnings on the deferrals are indexed to the
assumed investment funds selected by the participant. For 2008, those investment
fund options included an OGE Energy Common Stock fund and various money market,
bond and equity funds.

 

Normally, payments under the deferred compensation plan begin within one year
after retirement. For these purposes, normal retirement age is 65 and the
minimum age to qualify for early retirement is age 55 with at least three years
of service. Benefits will be paid, at the election of the participant, either in
a lump sum or a stream of annual payments for up to 15 years, or a combination
thereof. Participants whose employment terminates before they qualify for
retirement benefits will receive their vested account balance in one lump sum
following termination as provided in the plan. Participants also will be
entitled to pre- and post-retirement survivor benefits. If the participant dies
while in employment before retirement, his or her beneficiary will receive a
payment of the account balance plus a supplemental survivor benefit equal to two
times the total amount of base salary and bonuses deferred under the plan. If
the participant dies following retirement, his or her beneficiary will continue
to receive the remaining vested account balance. Additionally, eligible
surviving spouses will be entitled to a lifetime survivor annuity payable
annually. The amount of the annuity is based on 50% of the participant’s account
balance at retirement, the spouse’s age and actuarial assumptions established by
the Company’s benefits committee.

 

At any time prior to retirement, a participant may withdraw all or part of
amounts attributable to his or her vested account balance at December 31, 2004,
subject to a penalty of 10% of the amount withdrawn. In addition, at the time of
the initial deferral election, a participant may elect to receive one or more
in-service distributions on specified dates without penalty. Hardship
withdrawals, without penalty, of amounts attributable to a participant’s vested
account balance as of December 31, 2004 may also be permitted at the discretion
of the Company’s benefits committee.

 

Perquisites. The Company also offers executive officers a limited amount of
perquisites. These include payment of dues at luncheon and country clubs, an
annual physical exam and, in the case of Mr. Delaney, a leased car. The Company
has historically provided up to $7,500 annually for tax and financial planning
services. This perquisite was discontinued by the Committee during 2007.

 

Change-of-Control Provisions. Each of the executive officers has an employment
agreement that provides for specified benefits upon termination following a
change of control. If an executive officer’s employment is terminated by the
Company “without cause” or by the executive for “good reason” (as defined)
following a change of control, the executive officer is entitled to, among other
things, a severance payment equal to 2.99 times the sum of such officer’s (a)
annual base salary and (b) highest recent annual bonus. The officer also is
entitled to continued welfare benefits for three years and outplacement
services. “Good reason” is defined to include the ability of the executive to
terminate voluntarily for any reason during the 30-day period immediately
following the one-year anniversary of the change of control. This type of
provision is sometimes called a “modified double-trigger” because payment is
made only if there is a change of control and the executive officer’s employment
is terminated. The agreements utilize a modified double-trigger because the
Board of Directors believes change-of-control payments only should be made if
there is a separation of employment following a change-of-control, but also
believes that the right to voluntarily terminate for any reason within 30 days
after the first anniversary of the change of control helps to ensure that the
executive’s services will be available during an important

 

2

 



 

--------------------------------------------------------------------------------

transition period. The 2.99 times multiple for change-of-control payments was
selected because at the time it was considered standard. Although many companies
also include provisions for tax gross-up payments to cover any excise taxes on
excess parachute payments, the Board of Directors of the Company decided not to
include this additional benefit in the Company’s agreements. Instead, under the
Company’s agreements if an excise tax would be imposed, the change-of-control
payments will be reduced to a point where no excise tax would be payable, if
such reduction would result in a greater after-tax payment. The officer is
entitled to receive such amounts in a lump-sum payment within 30 days of
termination. A change of control encompasses certain mergers and acquisitions,
changes in Board membership and acquisition of securities of the Company.

 

The form of Change of Control Agreements are filed as Exhibits 10.35, 10.36 and
10.37 to this Annual Report on Form 10-K.

 

In addition, pursuant to the terms of the Company’s incentive compensation
plans, upon a change of control, all stock options will vest immediately and,
for a 60-day period following the change of control, executive officers may
surrender their options and receive in return a cash payment equal to the excess
of the change of control price (as defined) over the exercise price; all
performance units will vest and be paid out immediately in cash as if the
applicable performance goals had been satisfied at target levels; and any annual
incentive award outstanding for the year in which the participant’s termination
occurs for any reason, other than cause, within 24 months after the change of
control will be paid in cash at target level on a prorated basis.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 



 

 